UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

EDWARD P. HILL,
Plaintiff-Appellant,

v.

THE TOWN OF SMITHFIELD, VIRGINIA, a
municipal corporation; ELSEY
HARRIS, JR., in his full official
                                                               No. 95-1988
capacity as immediate past Manager
of the Town of Smithfield;
MARK A. MARSHALL, individually
and in his official capacity as Chief
of Police of the Town of
Smithfield, Virginia,
Defendants-Appellees.

Appeal from the United States District Court
for the Eastern District of Virginia, at Norfolk.
J. Calvitt Clarke, Jr., Senior District Judge.
(CA-94-876-2)

Argued: May 9, 1996

Decided: June 7, 1996

Before WIDENER, NIEMEYER, and MOTZ, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: Andrew Michael Sacks, SACKS, SACKS & IMPR-
EVENTO, Norfolk, Virginia, for Appellant. Conrad Moss Shuma-
dine, WILLCOX & SAVAGE, P.C., Norfolk, Virginia, for Appellees.
ON BRIEF: Stanley E. Sacks, Michael F. Imprevento, SACKS,
SACKS & IMPREVENTO, Norfolk, Virginia, for Appellant. Wil-
liam M. Furr, T. Scott McGraw, WILLCOX & SAVAGE, P.C., Nor-
folk, Virginia, for Appellees.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Edward P. Hill sued the Town of Smithfield, Virginia, the town
manager, and the town police chief under 42 U.S.C.§ 1983, claiming
that he was fired as a police officer because he exercised his First
Amendment right to speak out about town corruption. Hill alleged
that he had discovered six unserved warrants for the arrest of the step-
son of Helen Barrett, the town treasurer and a member of the town
council, that had been issued for alleged felony drug offenses. Hill
found the warrants in the lower drawer of the desk located in Police
Chief Mark Marshall's former office. Suspecting corruption, Hill
advised a fellow officer of the find, and later the Virginia State Police.
The fellow officer attempted to use the information to obtain a pro-
motion in the police department, stating that if he were not promoted,
he would use the information about the unserved warrants to "blow
away" the department.

When Chief Marshall was informed of the extortionary scheme, he
confronted Hill, asking him if he had the warrants or any copies of
them. Hill stated that he did not have the warrants, which was not
true, and did not disclose that he had provided copies of the warrants
to the Virginia State Police. Chief Marshall then asked Hill if he had
any copies of police records. Hill acknowledged that he had retained
copies of some documents with the permission of the town's prior
police chief, but he refused to return them to Chief Marshall. Chief

                     2
Marshall then ordered Hill to return all copies and threatened to fire
him if he refused. When Hill responded, "Do what you have to do,"
Chief Marshall fired him on the spot.

The case was submitted to a jury which awarded Hill $41,054 in
damages, plus accrued employee benefits, court costs, and attorneys
fees. After entry of the judgment on the verdict, the district court
granted the defendants' motion for judgment as a matter of law, con-
cluding that in the circumstances Hill's speech was not protected and
that a prudent inquiry would have disclosed that Chief Marshall had
acted properly in holding the warrants in his desk drawer. Just as
importantly, the court concluded that Hill's termination was not
caused by the exercise of his First Amendment rights in reporting cor-
ruption to the Virginia State Police because at the time that Chief
Marshall fired him, Chief Marshall was not aware that Hill had
reported the matter to the Virginia State Police. Chief Marshall's fir-
ing of Hill, therefore, could not have been in retaliation for Hill's
exercise of his First Amendment rights.

We have carefully considered the record and the arguments of
counsel. Without reaching the question of whether Hill's speech was
protected, we agree with the district court that, in any event, Hill's
discharge was not caused by his exercise of any First Amendment
rights.

AFFIRMED

                    3